Exhibit 10.2
RegeneRx Biopharmaceuticals, Inc.
Stock Option Grant Notice
(2010 Equity Incentive Plan)
RegeneRx Biopharmaceuticals, Inc. (the “Company”), pursuant to its 2010 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth herein and in the
Option Agreement, the Plan, and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.

         
Optionholder:
       
Date of Grant:
 
 
   
Vesting Commencement Date:
 
 
   
Number of Shares Subject to Option (“Shares”):
       
Exercise Price (Per Share):
       
Total Exercise Price:
 
 
   
Expiration Date:
 
 
   
 
 
 
   

         
Type of Grant:
  o   Incentive Stock Option1   o Nonstatutory Stock Option
 
       
Exercise Schedule:
  o   Same as Vesting Schedule    
 
        Vesting Schedule:   [1/4th of the shares vest one year after the Vesting
Commencement Date; the balance of the shares vest in a series of 36 successive
equal monthly installments measured from the first anniversary of the Vesting
Commencement Date.]
 
        Payment:   By one or a combination of the following items (described in
the Option Agreement):
 
            o   By cash or check
o   Pursuant to a Regulation T Program if the Shares are publicly traded
o   By delivery of already-owned shares if the Shares are publicly traded
o   By net exercise 2

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the
Plan set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject with the exception of (i) options
previously granted and delivered to Optionholder under the Plan, and (ii) the
following agreements only:

         
Other Agreements:
       
 
 
 
   
 
 
 
   

 

      1  
If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.
  2  
An Incentive Stock Option may not be exercised by a net exercise arrangement.

 

 



--------------------------------------------------------------------------------



 



                      RegeneRx Biopharmaceuticals, Inc.       Optionholder:    
 
                   
By:
                                     
 
  Signature           Signature    
 
                   
Title:
          Date:        
 
 
 
         
 
   
Date:
                   
 
 
 
               

 





--------------------------------------------------------------------------------



 



RegeneRx Biopharmaceuticals, Inc.
2010 Equity Incentive Plan
Option Agreement
(Incentive Stock Option or Nonstatutory Stock Option)
Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, RegeneRx Biopharmaceuticals, Inc. (the “Company”) has granted you an
option under its 2010 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Option Agreement but defined in the Plan shall have the same
definitions as in the Plan.
The details of your option are as follows:
1. Vesting. Subject to the limitations contained herein and the potential
vesting acceleration provisions set forth in Section 9 of the Plan, your option
will vest as provided in your Grant Notice, provided that vesting will cease
upon the termination of your Continuous Service.
2. Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.
3. Exercise Restriction for Non-Exempt Employees. In the event that you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (i.e., a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant
specified in your Grant Notice, notwithstanding any other provision of your
option.
4. Method of Payment. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice,
which may include one or more of the following:
(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.
(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
you may not exercise your option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

 

1



--------------------------------------------------------------------------------



 



(c) If the Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to Section 5(c)(iv) of the Plan, or any successor
provision.
5. Whole Shares. You may exercise your option only for whole shares of Common
Stock.
6. Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.
7. Term. You may not exercise your option before the commencement of its term or
after its term expires. The term of your option commences on the Date of Grant
and expires, subject to the provisions of Section 5(h) of the Plan, upon the
earliest of the following:
(a) immediately upon the termination of your Continuous Service for Cause;
(b) three (3) months after the termination of your Continuous Service for any
reason other than Disability or death, provided that if during any part of such
three (3)-month period you may not exercise your option solely because of the
condition set forth in Section 6 above entitled “Securities Law Compliance,”
your option shall not expire under this Section 7(b) until it shall have been
exercisable for an aggregate period of three (3) months after the termination of
your Continuous Service; and if (i) you are a Non-Exempt Employee, (ii) your
Continuous Service terminates within six (6) months after the Date of Grant
specified in your Grant Notice, and (iii) you have vested in a portion of your
option at the time of your termination of Continuous Service, your option shall
not expire until the earlier of (x) the later of (A) the date that is seven (7)
months after the Date of Grant specified in your Grant Notice, or (B) the date
that is three (3) months after the termination of your Continuous Service, or
(y) the Expiration Date;
(c) twelve (12) months after the termination of your Continuous Service due to
your Disability;
(d) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

 

2



--------------------------------------------------------------------------------



 



(e) the Expiration Date indicated in your Grant Notice; or
(f) the day before the tenth (10th) anniversary of the Date of Grant.
If your option is an Incentive Stock Option, note that, to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment terminates.
8. Exercise.
(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.
(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.
9. Transferability. Except as otherwise provided in this Section 9, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.
(a) Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.

 

3



--------------------------------------------------------------------------------



 



(a) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to a domestic relations order that contains
the information required by the Company to effectuate the transfer. You are
encouraged to discuss the proposed terms of any division of this option with the
Company prior to finalizing the domestic relations order to help ensure the
required information is contained within the domestic relations order. If this
option is an Incentive Stock Option, this option may be deemed to be a
Nonstatutory Stock Option as a result of such transfer.
(b) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company,
designate a third party who, in the event of your death, shall thereafter be
entitled to exercise this option and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate shall be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.
10. Option not a Service Contract. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
11. Withholding Obligations.
(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
(b) Upon your request and subject to approval by the Company, in its sole
discretion, and in compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
If the date of determination of any tax withholding obligation is deferred to a
date later than the date of exercise of your option, share withholding pursuant
to the preceding sentence shall not be permitted unless you make a proper and
timely election under Section 83(b) of the Code, covering the aggregate number
of shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

 

4



--------------------------------------------------------------------------------



 



(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock unless such obligations are satisfied.
12. Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.
13. Notices. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
14. Governing Plan Document. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.
15. No Obligation to Notify. The Company shall have no duty or obligation to
advise you as to the time or manner of exercising your option. Furthermore, the
Company shall have no duty or obligation to warn or otherwise advise you of a
pending termination or expiration of the option or a possible period in which
the option may not be exercised. The Company has no duty or obligation to
minimize the tax consequences of the option to you.
* * *
This Option Agreement shall be deemed to be signed by the Company and
Participant upon the signing by Participant of the Stock Option Grant Notice to
which it is attached.

 

5



--------------------------------------------------------------------------------



 



RegeneRx Biopharmaceuticals, Inc.
2010 Equity Incentive Plan
Notice of Exercise

                 
RegeneRx Biopharmaceuticals, Inc.
               
15245 Shady Grove Road, Suite 470
               
Rockville, Maryland 20850
      Date of Exercise:        
 
         
 
   
Ladies and Gentlemen:
               

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

             
Type of option (check one):
  Incentive o   Nonstatutory o    
 
           
Stock option dated:
                              
 
           
Number of shares as to which option is exercised:
                              
 
           
Shares to be issued in name of:
                              
 
           
Total exercise price:
  $                            
 
           
Cash payment delivered herewith:
  $                            
 
           
Regulation T Program (cashless exercise)
  $                            
 
           
Value of                      shares of RegeneRx Biopharmaceuticals, Inc. common
stock delivered herewith1:
  $                            
 
           
Value of                      shares of RegeneRx Biopharmaceuticals, Inc. common
stock pursuant to net exercise2:
  $                            

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the RegeneRx Biopharmaceuticals, Inc. 2010
Equity Incentive Plan, (ii) to provide for the payment by me to you (in the
manner designated by you) of your withholding obligation, if any, relating to
the exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the shares of Common Stock issued upon exercise of
this option that occurs within two (2) years after the date of grant of this
option or within one (1) year after such shares of Common Stock are issued upon
exercise of this option.

         
 
  Very truly yours,    
 
       
 
 
 
   

 

      1  
Shares must meet the public trading requirements set forth in the option. Shares
must be valued in accordance with the terms of the option being exercised, must
have been owned for the minimum period required in the option, and must be owned
free and clear of any liens, claims, encumbrances or security interests.
Certificates must be endorsed or accompanied by an executed assignment separate
from certificate.
  2  
An Incentive Stock Option may not be exercised by a net exercise arrangement.

 

 